DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2020 has been entered.
Claims 1-21 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 10-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamsudin (US 2008/0116115) as evidenced by Prim (US 2013/0333417) in view of Carney (US 2,026,019), Pham Duc (US 2015/0025292), and Sughrue (WO 99/05081).
Regarding claims 1, 6-7 and 11-12, and 18, Shamsudin teaches mixing NGLs from natural gas streams with crude oil [0036], and sending the mixture to a stabilizer column to separate the blend into an overhead stream comprising C3- hydrocarbons and light compounds (propane/lighter stream) and a bottom stream comprising the crude and NGL streams [0037].  Shamsudin teaches the blend is formed inside a separator; feeding the streams to the separator separately; recovering the overhead and bottom stream from the separator; and that the separator is a distillation column [0036-0037].  Shamsudin discussion terms of “column”, “overheads”, “bottoms”, “reflux” [0037] are indicative of distillation.
Examiner notes that the stabilizer column of Shamsudin is a type of distillation column.  This is evidenced by Prim, which teaches that stabilizer columns are a specific type of distillation column to separate hydrocarbon streams [0031].  In this regard, Examiner additionally notes that Applicant’s instant specification notes that the distillation column can include any type of conventional separation equipment including adsorbers, absorbers, strippers, packed columns, trays, baffles, reboilers, reflux, etc [0060].
Shamsudin does not explicitly disclose (1) the crude is off-spec crude that does not meet a pipeline specification (2) the sharp cut point products as claimed.
Regarding (1), Shamsudin teaches that the configuration is advantageous for contact of crude that is “not desirable due to pre-treatment requirements, high liquid viscosities, or low temperatures”.  
Therefore, it would have been obvious to the person having ordinary skill in the art that a feed that does not meet viscosity or temperature pipeline specification would be suitable, in view of the Shamsudin teachings.  Examiner considers this type of feed with high liquid viscosities or low temperatures to read on the claimed “off-spec crude oil that does not meet a pipeline specification”.
Regarding (2), Carney teaches adjusting fractionation columns in order to obtain pure propane/ sharp cut points (page 1, column 1, lines 1-55 and column 2, lines 1-30).  Similarly, Pham Duc teaches modifying separation steps in order to obtain the sharpest cut between C3- and C4+ products [0024].
Further, Sughrue teaches that it is well known in the fractionation art to adjust temperature, pressure, flow rates, types of trays, number of plates or stages, reflux ratios, and reboiler ratios in order to optimize distillation columns (page 8, lines 6-24).  
Examiner notes that the Sughrue optimization steps are the same steps identified in Applicant’s instant specification to obtain the claimed C4 and C3 product amounts [0056]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have optimized the separation in Shamsudin using the Sughrue optimization steps (which are the same as identified in Applicant’s instant specification), in order to obtain the desired high purity propane as indicated in Carney and/or Pham Duc.   It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claim 10, Shamsudin teaches that NGLS include propanes and butanes [0031], [0005].  
Therefore, it would be an obvious variation to use butane just alone, since Shamsudin teaches that butane is a main component of the NGL.  In this regard, Examiner additionally notes that one may use pure butane if it is more accessible.
Claims 2-4, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamsudin (US 2008/0116115) as evidenced by Prim (US 2013/0333417) in view of Carney (US 2,026,019), Pham Duc (US 2015/0025292), and Sughrue (WO 99/05081), as applied to claims 1 and 18 above, and further in view of Gary (US 2,296,992).
Regarding claims 2-4, 19, and 21, Shamsudin teaches the limitations of claims 1 and 18, as discussed above.
Shamsudin does not explicitly disclose separating the blend at the oil production site, combining and separating upstream of a pipeline, or sending the crude oil product to a pipeline.
However, Gary teaches a similar process for stabilization of a mixture of crude and natural gas (page 1, column 1, line 1-column 2, line 11).  Gary teaches stabilization is done in the oil field in the vicinity of the oil well in order to avoid losses of light evaporable gases, in order to prepare crude oil for transportation over long distances (which would necessarily be in a pipeline) (page 1, column 1, line 1- column 2, line 11).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Shamsudin process at the oil production site and upstream of a pipeline for .
Claims 5, 8-9, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamsudin (US 2008/0116115) as evidenced by Prim (US 2013/0333417) in view of Carney (US 2,026,019), Pham Duc (US 2015/0025292), and Sughrue (WO 99/05081) as applied to claims 1 and 18 above and further in view of Higginbotham (US 2015/0184932).
Regarding claims 5 and 20, Shamsudin does not explicitly disclose blending outside and upstream of a separator.  
However, Examiner notes that order of performing process steps is prima facie obvious.
Further, Higginbotham teaches blending NGL with crude prior to further treatment in order to meet specifications [0134-0136].
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended the streams prior to treatment, for the benefit of meeting specifications. 
Regarding claims 8-9 and 13, Shamsudin does not explicitly disclose the RVP of the feedstocks, or controlling the RVP of the product stream. 
However, Higginbotham teaches a similar process for combining NGL and crude oil to meet pipeline specifications.  Higginbotham teaches that crude oil has RVP of 8-14 psi, which overlaps with the claimed range [0107].  Higginbotham further teaches controlling the RVP of an oil by addition of other hydrocarbon streams [0106].  Higginbotham teaches the RVP can be controlled to be less than about 10 psi in one example to meet oil specification [0107], which overlaps with the claimed range.  Higginbotham teaches adjusting NGL amount added to crude based on desired RVP specifications [0135], [0136].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Higginbotham RVP control, in order to meet pipeline specifications.
Regarding claim 14, Shamsudin does not explicitly disclose blending outside and upstream of a separator.  
However, Examiner notes that order of performing process steps is prima facie obvious.
Further, Higginbotham teaches blending NGL with crude prior to further treatment in order to meet specifications [0134-0136].
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended the streams prior to treatment, for the benefit of meeting specifications. 
Regarding claim 15, Shamsudin teaches the blend is formed inside a separator; feeding the streams to the separator separately; recovering the overhead and bottom stream from the separator; and that the separator is a distillation column [0036-0037].  
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamsudin (US 2008/0116115) as evidenced by Prim (US 2013/0333417) in view of Carney (US 2,026,019), Pham Duc (US 2015/0025292), and Sughrue (WO 99/05081) in view of Higginbotham (US 2015/0184932) as applied to claim 13 above, and further in view of Gary (US 2,296,992).
Regarding claims 16-17, Shamsudin teaches the limitations of claim 13, as discussed above.
Shamsudin teaches that NGLS include propanes and butanes [0031], [0005].  
Therefore, it would be an obvious variation to use butane just alone, since Shamsudin teaches that butane is a main component of the NGL.  In this regard, Examiner additionally notes that one may use pure butane if it is more accessible.
Shamsudin does not explicitly disclose separating the blend at the oil production site, combining and separating upstream of a pipeline, or sending the crude oil product to a pipeline.
However, Gary teaches a similar process for stabilization of a mixture of crude and natural gas (page 1, column 1, line 1-column 2, line 11).  Gary teaches stabilization is done in the oil field in the vicinity of the oil well in order to avoid losses of light evaporable gases, in order to prepare crude oil for 
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Shamsudin process at the oil production site and upstream of a pipeline for transportation, as disclosed by Gary, for the benefit of avoiding losses of light evaporable gases, and preparing crude for transportation.
Response to Arguments
Applicant's arguments filed 29 October 2020 have been fully considered but they are not persuasive.
Examiner considers Applicant’s argument to be:
Shamsudin does not disclose a distillation column.  Shamsudin teaches an absorber, not a distillation column.  Making the Shamsudin absorber into a distillation column change the principle of operation from absorption to separation by distillation.  The prior art does not disclose the C3/C4 purity as claimed.  Carney and Pham Duc are not analogous art.  
In response to Applicant’s argument, Examiner considers the Shamsudin stabilization column to read on the broadest reasonable interpretation of a distillation column.  As well-known in the art, a distillation column separates components from a liquid mixture based on differences in volatilities, performed by applying heat.  The Shamsudin stabilization column separates a vapour overhead stream from stabilizer column bottoms [0037].  Examiner considers the Shamsudin formation of a vapour overhead and liquid bottom, to read on the claimed distillation column steps, since the Shamsudin fractions differ in volatilities.  Shamsudin discussion terms of “column”, “overheads”, “bottoms”, “reflux” [0037] are indicative of distillation.
Examiner additionally notes that Prim has been added as an evidentiary reference to show that stabilizer columns are a specific type of distillation column.  
Carney and Pham Duc are provided to show that sharp distillation between C3/C4 hydrocarbon boiling ranges is known and has a reasonable expectation of success.  Examiner notes that these references are analogous to Shamsudin, because they are drawn to separating the same C3- boiling range from the same C4+ boiling range material. 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771